United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0607
Issued: August 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 10, 2016 appellant, through counsel, filed a timely appeal from a
November 4, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days elapsed since the last merit decision dated October 24, 2014,
to the filing of the appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 28, 2014 appellant, a 57-year-old junior engineer, filed a traumatic injury claim
(Form CA-1), alleging that he injured a left knee on July 27, 2014 due to a twisting injury
sustained in a cargo pump room while in the performance of duty. He stopped work on
July 28, 2014.
A July 28, 2014 chronological record of medical care was submitted indicating that
appellant presented with a left knee twisting injury. It noted that appellant was “standing an
engineering watch” the night before on July 27, 2014 when he was “stepping down one step onto
a step down bar in [a] cargo pump room and twisted his left knee.” Appellant heard a pop and
cracking sound and felt immediate pain. He was able to complete his watch until 11:30 p.m.,
went to his room, and iced his knee. Appellant claimed that his edema and pain did not subside
and his knee stiffened up through the night causing more discomfort. He stated that his knee
locked once and cracked with movement.
An August 6, 2014 x-ray of the left knee demonstrated moderate joint effusion and
osteoarthritis. There was no evidence of fracture or dislocation.
In a September 2, 2014 attending physician’s report (Form CA-20), Dr. Dirk Proffer, a
Board-certified orthopedic surgeon, advised that appellant reinjured his left knee on July 27,
2014 following an original injury and surgery in 1990. He diagnosed end-stage degenerative
joint disease and patellar instability of the left knee and recommended a total left knee
replacement.
In a September 2, 2014 report, Dr. Proffer advised that appellant complained of a twisting
injury two months earlier. He noted that appellant related that it was a workers’ compensation
injury that occurred as he was transitioning from one platform to another while working onboard
a ship at sea. Dr. Proffer assessed degenerative joint disease of the left knee and left patellar
instability. He noted that appellant had a prior left knee injury in the 1990’s and recommended a
total knee replacement.
In a September 2, 2014 diagnostic report, Dr. Proffer advised that a left knee x-ray
revealed end-stage arthritis of the left knee with tricompartmental disease.
By letter dated September 22, 2014, OWCP notified appellant of the type of evidence
needed to establish his claim. Appellant was also instructed to complete and return a
questionnaire establishing the factual element of his claim. He was afforded 30 days from the
date of the letter to submit responsive evidence.
An August 6, 2014 emergency department report cosigned by Dr. Stewart Martin, Boardcertified in emergency medicine, advised that appellant complained of left leg pain. He assessed
knee pain and osteoarthritis and noted that appellant had no history of injury to his leg. A left
2

knee x-ray revealed moderate joint effusion and osteoarthritis with no definite fracture or
dislocation visualized.
By decision dated October 24, 2014, OWCP denied the claim as appellant failed to
establish fact of injury. It found that the evidence was insufficient to establish that the alleged
work events and injuries occurred as alleged and noted that appellant failed to provide any
statement or explanation as to the mechanism of the injury.
Appellant, through counsel, requested reconsideration and resubmitted several reports. In
a September 2, 2014 report, Dr. Proffer advised that appellant was not fit for sea duty. He
diagnosed left knee pain, swelling, and meniscus tear versus internal derangement. Dr. Proffer
found that diagnostic testing revealed arthritic changes on the left knee and recommended a total
left knee replacement.
A November 7, 2014 hospital discharge summary was also submitted. It indicated that
appellant was status post hospital stay for elective knee surgery due to osteoarthritis and patellar
instability for the period October 27 to 30, 2014.
By decision dated January 12, 2015, OWCP denied appellant’s request for
reconsideration without a merit review finding that he did not submit relevant and pertinent new
evidence and did not show that OWCP erroneously applied or interpreted a point of law not
previously considered by OWCP.
On September 14, 2015 appellant, through his attorney, requested reconsideration. He
resubmitted several reports to OWCP including the July 28, 2014 chronological record of
medical care, the August 6, 2014 emergency department report, Dr. Proffer’s September 2, 2014
report, and his September 2, 2014 attending physician’s report.
By decision dated November 4, 2015, OWCP denied appellant’s request for
reconsideration without a merit review finding that he did not submit relevant and pertinent new
evidence and did not show that OWCP erroneously applied or interpreted a point of law not
previously considered by OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.3 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).4
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
3

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

See Annette Louise, 54 ECAB 783, 789-90 (2003).

3

relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant’s application for review must
be received within one year of the date of that decision.6 When a claimant fails to meet one of
the above standards, OWCP will deny the application for reconsideration without reopening the
case for review on the merits.7
ANALYSIS
In an October 24, 2014 merit decision, OWCP denied appellant’s claim finding that
factual evidence of record was insufficient to establish that the injury and/or event occurred as
alleged. Appellant submitted a timely request for reconsideration which was denied on
January 12, 2015 without a merit review. He again submitted a timely request for
reconsideration on September 14, 2015 which was denied without a merit review on
November 4, 2015.
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. In support of his September 14, 2015 reconsideration request,
appellant resubmitted several reports to OWCP including the July 28, 2014 chronological record
of medical care, the August 6, 2014 emergency department report, Dr. Proffer’s September 2,
2014 report, and his September 2, 2014 attending physician’s report. However, evidence or
argument that repeats or duplicates evidence previously of record has no evidentiary value and
does not constitute a basis for reopening a case.8 Furthermore, the evidence submitted in support
of reconsideration is not relevant to the underlying issue in the claim. In its October 24, 2014
decision, OWCP denied appellant’s claim finding that the evidence of record was insufficient to
establish that the event/injury occurred as alleged. This is a factual issue for which appellant has
failed to provide any relevant and pertinent new evidence in support of his claim.
Furthermore, appellant neither showed that OWCP erroneously applied or interpreted a
specific point of law nor advanced a relevant legal argument not previously considered by
OWCP. Because he failed to meet one of the standards enumerated under section 8128(a) of
FECA, he was not entitled to further merit review of his claim.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits, pursuant to 5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

6

20 C.F.R. § 10.607(a).

7

Id. at § 10.608(b).

8

J.P., 58 ECAB 289 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

